Citation Nr: 1647914	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  11-33 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased, compensable rating for headaches


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from January 2001 to June 2001, September 2002 to July 2003, and August 2008 to September 2009, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

While the Veteran was scheduled for a Travel Board hearing at the RO in June 2015, he failed to report and has not provided good cause for his failure to appear.  Accordingly, the Board will proceed with a decision as if his request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704(d).

This appeal was processed using the Virtual VA and Veteran Benefit Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability of either ear as defined in VA law and regulations.

2.  Tinnitus manifested to a compensable degree within one year of separation from service.

3.  The Veteran's headache disability is not manifested by characteristic prostrating attacks occurring at least once a month over the last several months.



CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  Tinnitus is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2016).

3.  The criteria for an initial, compensable rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124(a), Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Given the favorable disposition of the claim for service connection for tinnitus, the Board finds that a full discussion of VCAA as to this matter is not required at this time.

With respect to the remaining claims, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for increased initial rating, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

With respect to the claim for service connection for hearing loss, in a December 2010 letter, the RO notified the Veteran of the evidence needed to substantiate the claim.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was notified of all other elements of Dingess in the December 2010 letter.

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  Here, VA obtained the Veteran's service treatment records, including National Guard treatment records, and all of the identified and available post-service VA treatment records.

The Veteran was also afforded VA examinations in April 2011 to determine the nature, etiology, and severity of his claimed bilateral hearing loss disability and his service-connected headaches.  As these examination reports reflect review of the record and the Veteran's pertinent medical history and thorough examination of the Veteran with pertinent findings noted on examination, the Board finds them adequate for adjudication purposes.  With respect to the headache disorder, the record does not reflect any lay or medical evidence suggesting an increased severity of disability since the last VA examination.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, that list includes organic diseases of the nervous system (including hearing loss and tinnitus).  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

A.  Hearing Loss

There are also specific requirements regarding what constitutes a hearing loss disability under VA law. The threshold for normal hearing is from 0 to 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran's National Guard and active duty treatment records include a number of audiograms.  At enlistment in October 2000, on audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
10
5
10
0
0

On July 2005 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
5
LEFT
15
10
15
5
10

In January 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
5
LEFT
10
5
15
0
15

In May 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
5
LEFT
15
10
15
5
10

In August 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
15
10
LEFT
20
10
20
5
15

On December 2010 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
0
10
LEFT
15
15
20
15
20

On VA examination in April 2011, the Veteran reported hearing loss for approximately 2 years.  He endorsed noise exposure as a mechanic in service, including vehicles, generators, and during weapons training.  He stated that he used hearing protection devices during weapon's training.  The Veteran reported civilian employment cutting and installing glass, as a mechanic, at a juvenile detention center, and in delivery of goods.

On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
10
5
0
10
0

Speech recognition scores were 100 percent in the right ear and 100 percent in the left ear.

The examiner noted that he reviewed the claims file, and audiometric evaluations in 2000, 2008 and 2009 all depicted hearing within normal limits.  The examiner noted that the Veteran's hearing sensitivity remained within normal limits.  

On December 2011 audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
10
5
15
5
10

A May 2013 VA examination performed in conjunction with the Veteran's claim for a vestibular disorder also includes audiological findings, which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
5
5
LEFT
15
15
15
10
5

Speech word recognition scores were 100 percent bilaterally.

The above-cited testing results do not establish a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores noted on VA examination were not less than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, the Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation for hearing loss.  Hence, the Veteran does not have a bilateral hearing loss disability for VA purposes.  The test results are controlling and clearly more probative than his lay evidence.

The Board notes that the Veteran is competent to report that which he has personally experienced, such as noise exposure and hearing problems.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Board finds the Veteran's statements concerning his noise exposure and decreased hearing are credible.  But, there is a difference between hearing loss and hearing loss disability.  VA regulations establish when such hearing loss reaches the level of disability for VA purposes.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).  With respect to the extent of his decreased hearing acuity, the Board places greater probative weight to the audiometric and word list testing results - performed by trained audiologists - which provides a more objective measure of the Veteran's hearing acuity

Without a current disability, discussion of the remaining criteria for service connection is not warranted.  Here, the law requires two elements.  There must be a disease or injury and a resulting disability (impairment).  In the absence of a disability, compensation may not be awarded, even if there is an underlying disease.  As the Federal Circuit has noted, basic entitlement to disability compensation derives from two statutes, both found in title 38, sections 1110 and 1131--the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the following words: "For disability resulting from personal injury suffered or disease contracted in the line of duty..."  38 U.S.C. §§ 1110, 1131.  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

Based on the foregoing, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).




B.  Tinnitus

The Veteran likewise contends that he is entitled to service connection for tinnitus, as he believes that this disability had its onset in service related to in-service noise exposure.

The Board notes that tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

As noted above, the Veteran's National Guard and active duty service treatment records reflect that he underwent audiometric evaluation on a number of occasions; however, a notation or complaint of tinnitus is not noted on these reports.

Following the Veteran's discharge from active service, on audiological evaluation in April 2011, the Veteran endorsed noise exposure as a mechanic in service, including vehicles, generators, and during weapons training.  He stated that he used hearing protection devices during weapon's training.  The Veteran reported civilian employment cutting and installing glass, as a mechanic, at a juvenile detention center, and in delivery of goods.

He complained of tinnitus bilaterally, which he dated to sometime in 2009.  The Veteran described the tinnitus as intermittent/recurrent in nature.  He stated that the tinnitus occurred approximately 4 times daily, and lasted 30 seconds to 2 minutes.  He described the tinnitus as a soft, mid-pitch ringing tone.  No specific date or circumstances related to onset were relayed.

In this case, while the Veteran did not complain of tinnitus in service, he relates onset of the disability in 2009 while on active duty.  The Veteran is certainly competent to report as to the symptoms he experiences, such as ringing in his ears, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994).  He filed a claim for service connection for the disability in October 2010, approximately one year after his discharge from active duty service.  The Board finds no reason to doubt the Veteran's report of his onset of symptoms.

The 2011 VA examiner diagnosed tinnitus.  Under Diagnostic Code 6260, a 10 percent rating is warranted for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260. 

Given the timeframe of the Veteran's claim, his competent report of onset of symptoms in service, and diagnosis of tinnitus on examination, and resolving all reasonable doubt in the Veteran's favor, the evidence supports a finding that tinnitus manifest to a compensable degree during the first year after the Veteran's period of active service, and service connection for the disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Increased Rating

The Veteran is seeking an increased initial rating for his headache disability.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  

The Veteran's headaches are rated as noncompensably disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, migraines are evaluated as follows: a non-compensable rating is assigned with less frequent attacks; a 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

"Productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in Diagnostic Code 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  But, nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

On VA examination in April 2011, the Veteran reported that he developed intense headaches while in service in Kuwait.  He also experienced sensitivity to light and noise.  The headaches were located in the back of the head and were pressure-like.  When he felt that a headache was coming on, he took ibuprofen, which generally relieved the headache within 2 to 3 hours.  He reported that he got headaches at least once or twice a week.  He reported no nausea if he caught the headache in time.  He got nausea and vomiting if he did not take any medication.  He reported that he usually slept in a dark room until the headache was resolved.  He reported that the headache usually lasted for 2 to 3 hours.  He reported vision changes associated with the headache, including tunnel vision.  The headache was not incapacitating in nature, but it did slow him down.  The headaches did impact his daily living, recreational activities, and usual activities because they slowed him down.

The examiner performed a physical examination, and then diagnosed headaches.

A June 2011 VA treatment report indicates that the Veteran was having headaches once or twice a week, along with visual aura.  Headaches were relieved with sleep.  He was prescribed Imitrex to take at the onset of headache.

On VA treatment in August 2011, the Veteran reported that he got the headaches once or twice a week, whereas before he went a whole week without headache.  He was started on prophylactic medication for his migraines with Elavil and Inderal.  

In his substantive appeal received in December 2011, the Veteran reported being prescribed 3 different medications for his headaches which made it difficult to work and concentrate.

Based on the foregoing evidence, the record does show frequent headaches; however, the record does not show any evidence of prostrating, or incapacitating attacks occurring monthly, or any severe economic inadaptability only as a result of the Veteran's migraine headaches for any time during the appeal period.  To warrant a compensable rating for headaches under Diagnostic Code 8100, there must be evidence of characteristic prostrating attacks averaging one in 2 months over the last several months.  In this case, although the Veteran has reported headaches occurring 3 to 4 times per week, the Veteran does not describe headaches which have been "prostrating" in nature - as defined by either dictionary description above.  While he has reported that they are relieved by rest, he otherwise has indicated that he was able to work during them, albeit at a slower pace, and that they were not incapacitating.  He reports that his headaches make it difficult to work and concentrate - but not to the extent of "utter physical exhaustion or helplessness" or "extreme exhaustion or powerlessness."  Since there is no evidence of prostrating attacks averaging once every two months for any time during the appeal period, a higher compensable rating for migraine headaches is not warranted.  Here, the Veteran has presented competent and credible evidence regarding the frequency and severity of his headaches.  See Layno, 6 Vet. App. at 469.  As the Veteran has indicated that the headaches were not incapacitating and did not prevent him from working, the Board finds that his headaches are not prostrating in nature as required for a compensable rating under Diagnostic Code 8100.  Thus, a compensable initial rating for headaches is not warranted.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  In this respect, the Veteran's headaches symptoms such as pain and aura are contemplated in the rating criteria.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required. 

In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The level of interference with the Veteran's functional ability shown is contemplated by the disability evaluation already assigned to the Veteran's disability.  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran already has been assigned a 40 percent combined evaluation for his service-connected disabilities, notwithstanding the grant of service connection for tinnitus herein.  This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.

In conclusion, the Board concludes that an initial, compensable rating for headaches is not warranted.  In reaching this determination, the Board has considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is granted.

Entitlement to an initial, compensable rating for headaches is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


